IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20729
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RONALD IGNACIO LAZO,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-233-1
                       --------------------
                          August 23, 2001

Before KING, Chief Judge, POLITZ, and PARKER, Circuit Judges.

PER CURIAM:*

     Ronald Ignacio Lazo appeals his conviction for one count of

illegal reentry after deportation.   He first argues that his

indictment was insufficient because it did not allege that he

committed a voluntary act.   This argument is foreclosed by United

States v. Tovias-Marroquin, 218 F.3d 455 (5th Cir.), cert.

denied, 121 S. Ct. 670 (2000).   He next contends that his

indictment was insufficient because it did not allege general

intent.   This argument is foreclosed by United States v. Berrios-

Centeno, 250 F.3d 294 (5th Cir. 2001).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-20729
                                  -2-

     Lazo also contends that his indictment was insufficient

because it did not allege specific intent.    He concedes that this

argument is foreclosed by United States v. Ortegon-Uvalde, 179

F.3d 956, 959 (5th Cir.), cert. denied, 528 U.S. 979 (1999).     He

raises the issue only to preserve it for further review.

     Lazo’s final contention is that the aggravated-felony

conviction that resulted in his increased sentence under

§ 1326(b)(2) was an element of the offense that should have been

charged in the indictment.    Lazo concedes that this argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998).    He nevertheless seeks to preserve the issue for Supreme

Court review in light of the decision in Apprendi v. New Jersey,

530 U.S. 466 (2000).

     Lazo has not shown any error on the part of the district

court.    Accordingly, the judgment of that court is AFFIRMED.